[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                             ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                   No. 10-11944              DECEMBER 30, 2010
                               Non-Argument Calendar             JOHN LEY
                                                                  CLERK
                             ________________________

                        D.C. Docket No. 3:09-cv-00285-TJC-MCR

HATTIE PORTER,
lllllllllllllllllllll                                         Plaintiff-Appellant,

                                       versus

DUVAL COUNTY SCHOOL BOARD,
DENISE ROBINSON, Principal, individually,
VALERIE STANSFIELD, Vice Principal, individually,
DEBBIE MENARD, individually,
DETECTIVE CHARLES WILSON, individually,
lllllllllllllllllllll                                      Defendants-Appellees.
                      ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (December 30, 2010)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
       Hattie Porter (“Porter”), proceeding pro se, appeals the dismissal of her

amended complaint against the Duval County School Board (“Duval”) and four

named school officials for failure to state a claim.1 The district court dismissed

Porter’s 42 U.S.C. § 1983 claims with prejudice but dismissed her state law claims

without prejudice. On appeal, Porter argues that the district court erred by

denying her motion to remand, requiring her to amend her complaint, and

dismissing her amended complaint for failure to state a claim. After thorough

review, we affirm.

                                                I.

       First, we decline to address Porter’s motion to remand because she waived

her claims relating to the motion by either abandoning them on appeal or failing to

raise them before the district court. Although we construe pro se pleadings under

a “less stringent standard than pleadings drafted by attorneys, . . . . issues not

raised below are normally deemed waived.” Tannenbaum v. United States, 148



1
  The school officials argue that this Court lacks jurisdiction over Porter’s claims against them.
We do not agree. Porter’s notice of appeal states that she appeals her claims against “The Duval
County School Board, et al.” The Rules of Appellate Procedure require the appellant to specify
the party taking the appeal and expressly allow the appellant to use the form “A, B, et al.” to
identify the parties to the action. Fed. R. App. P. 3(c)(1)(A). Pursuant to this rule, Porter
identified the judgment that she was appealing, the “Final Order of Dismissal,” which dismissed
her claims against both the Board and the individual school officials. See Fed. R. App. P.
3(c)(1)(B).


                                                2
F.3d 1262, 1263 (11th Cir. 1998). Porter failed to argue before the district court

that removal was improper because the notice of removal did not comply with one

of the district court’s local rules. Similarly, on appeal Porter has abandoned her

argument, which she raised below, that the notice of removal was untimely by

failing to address it in her briefs. See Greenbriar, Ltd. v. City of Alabaster, 881

F.2d 1570, 1573 n.6 (11th Cir. 1989) (holding that issues not argued on appeal are

deemed abandoned); Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1274 n.4 (11th

Cir. 2008). Therefore, Porter waived all claims relating to her motion to remand.

                                              II.

       Porter argues that the district court erred when it granted appellees’ motion

for a more definite statement and required her to file an amended complaint. We

review for abuse of discretion a district court’s grant of a motion for a more

definite statement. Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 131 (5th Cir.

1959).2 Federal Rule of Civil Procedure 12(e) provides that “[a] party may move

for a more definite statement of a pleading to which a responsive pleading is

allowed but which is so vague or ambiguous that the party cannot reasonably

prepare a response.”


2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued prior to October 1, 1981.


                                               3
      We cannot say that the district court abused its discretion by granting the

motion for a more definite statement. Porter’s original complaint was vague and

ambiguous. The complaint included numerous claims against multiple defendants

stated in lengthy, unnumbered paragraphs. Porter accused various school officials

of lying to her, harassing her, and discriminating against her but did not allege

sufficient facts to support these allegations. Moreover, Porter identified as the

basis for relief for all of her claims “article 9 of [t]he Florida Constitution of due

process and [t]he United States Constitution of the Fourteenth Amendment due

process clause etc.” It is unclear what other provisions Porter was referencing

when she included “etc.” in her claim for relief. The school board and school

officials could not reasonably prepare a response given the lack of detail in

Porter’s complaint. Thus, the district court acted within its discretion when it

granted the motion for a more definite statement and required Porter to amend her

original complaint.

                                          III.

      Porter next argues that the district court erred in dismissing her amended

complaint for failure to state a claim. This Court reviews de novo orders granting

a Rule 12(b)(6) motion to dismiss. Edwards v. Prime, Inc., 602 F.3d 1276, 1291




                                           4
(11th Cir. 2010). We accept all of the factual allegations in the complaint as true

and construe them in the light most favorable to the plaintiff. Id. While we

construe pro se plaintiffs’ pleadings liberally, courts may not act as de facto

counsel or “rewrite an otherwise deficient pleading in order to sustain an action.”

GJR Invs., Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998),

overruled on other grounds as recognized in Randall v. Scott, 610 F.3d 701, 709

(11th Cir. 2010).

      Rule 8 requires that a pleading contain a “short and plain statement of the

claim showing that the pleader is entitled to relief” and that “[e]ach allegation . . .

be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). Rule 8 does not

require a plaintiff to provide detailed factual allegations. Ashcroft v. Iqbal, ---

U.S.---, 129 S. Ct. 1937, 1949 (2009). But a complaint will not suffice if it offers

no more than “labels and conclusions,” or “an unadorned, the defendant-

unlawfully-harmed-me accusation.” Id. “Nor does a complaint suffice if it tenders

naked assertions devoid of further factual enhancement.” Id. (quotation marks

omitted). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Id. (quotation marks omitted).




                                            5
                      A. Denial of Access to School Premises

      Porter argues that her claim that school officials violated her constitutional

rights by denying her access to school property is cognizable under 42 U.S.C.

§ 1983. To prove a violation under 42 U.S.C. § 1983, a plaintiff must show that

an entity, acting under the color of state law, deprived her of a right under the

United States Constitution or federal law. See 42 U.S.C. § 1983.

      Porter’s claim as to the school’s restrictions on her access to school property

was not cognizable under § 1983. While parents have a general due process right

to direct their children’s education without unreasonable interference by the states,

Meyer v. Nebraska, 262 U.S. 390, 400, 43 S. Ct. 625, 627 (1923), Porter has

provided no legal support for the proposition that this right includes the right to

access school premises. See, e.g., Lovern v. Edwards, 190 F.3d 648, 655–56 (4th

Cir. 1999) (affirming dismissal of non-custodial parent’s claim that prohibiting

him from entering school property violated his due process rights as frivolous).

Therefore, the district court correctly dismissed this claim.

       B. Failure to Respond to Porter’s Report of Inappropriate Touching

      We also reject Porter’s argument that she stated a cognizable claim against

the individual school officials for failing to address her report that a male student




                                          6
inappropriately touched her daughter. First, the school officials responded to

Porter’s report. Porter acknowledges that Vice Principal Stanfield met with the

male student who allegedly touched Porter’s daughter after she reported the

incident. Porter also acknowledges that, after her report, the Principal prohibited

all male students from sitting with female students on the bus. A report that the

Department of Child and Families prepared, and which Porter attached to her

amended complaint, reflects that: (1) the male student denied touching Porter’s

daughter inappropriately, (2) “school personnel have addressed the concern and

now keep the children apart at the bus stop,” and (3) there was “no need for

[counseling] services.”

      Second, public schools generally do not have the requisite level of control

over children to give rise to a constitutional duty to protect them from third-party

actors. See Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 655, 115 S. Ct. 2386,

2392 (1995). Moreover, Porter’s amended complaint did not expressly allege a

violation of her child’s due process rights. The district court did not err in

dismissing Porter’s claim against the school officials.

                          C. Claims Against the School Board

      Porter next argues that she stated a colorable claim against the Duval




                                           7
County School Board for failing to respond adequately to her complaint that

school officials did not discipline the student who touched her daughter

inappropriately. To impose liability on a municipal government entity, such as a

school board, under § 1983, “the plaintiff must identify a municipal policy or

custom causing the deprivation of federal rights.” Sauls v. Pierce Cnty. Sch. Dist.,

399 F.3d 1279, 1287 (11th Cir. 2005) (quotation marks omitted). Municipal

entities, cannot be held liable on a theory of respondeat superior. Id. Further, a

plaintiff must show that the municipal action was taken with “deliberate

indifference to its known or obvious consequences.” Davis v. DeKalb Cnty. Sch.

Dist., 233 F.3d 1367, 1375–76 (11th Cir. 2000) (quotation marks omitted); see

also Davis Next Friend LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629,

648, 119 S. Ct. 1661, 1673 (1999) (holding that a school district’s failure to

respond to student-on-student harassment in its schools can support a private suit

for money damages under Title IX only if district was deliberately indifferent to

known acts of sexual harassment).

      Porter failed to state a cognizable claim against the Duval County School

Board. Porter failed to identify a custom or policy that caused the deprivation of

her or her daughter’s federal rights. See Sauls, 399 F.3d at 1287. Nor did Porter




                                          8
allege in her amended complaint that the Board acted with deliberate indifference.

Thus, the district court correctly dismissed Porter’s claims against the Board.


      AFFIRMED.




                                          9